Case 4:17-cv-11260-TGB-RSW ECF No. 108-5 filed 12/17/19   PageID.10560   Page 1 of 3




             EXHIBIT D
Case 4:17-cv-11260-TGB-RSW ECF No. 108-5 filed 12/17/19       PageID.10561   Page 2 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

    DESHEILA C. HOWLETT,

                 Plaintiff,
                                                     CIVIL NO. 17-11260
                                                    Hon. Terence G. Berg
                                                     Mag. R. Steven Whalen
    CITY OF WARREN; COMMISSIONER JERE
    GREEN, acting in his individual capacity; LT.
    LAWRENCE     GARDNER;     SHAWN
    JOHNSON; DAWN MCLANE; ANWAR
    KHAN; DARRIN LABIN; WILLIAM ROSS;
    KEVIN BARNHILL; PAUL HOUTOS;
    SCOTT TAYLOR


                 Defendants.
    Leonard Mungo                       Ronald G. Acho (P23913)
    The Mungo Law Firm, PLC             Elizabeth Rae-O'Donnell (P41529)
    Attorneys for Plaintiff             James R. Acho (P62175)
    333 W. Fort St.                     Cummings, McClorey, Davis, & Acho, PLC
    Suite 1500                          Attorneys for Defendants
    Detroit, MI 48226                   33900 Schoolcraft, Livonia, MI 48150
    (313)963-0407                       (734) 261-2400 / (734) 261-2400 (Fax)
    (313) 963-0200 (fax)                racho@cmda-law.com
    Mungol 16@msn.com                   erae@cmda-law.com
                                        jacho@cmda-law.com

                                        Ethan Vinson (P26608)
                                        City of Warren, City Attorney
                                         Co-Counsel for Defendants
                                         1 City Square, Suite 400
                                         Warren, MI 48093-5390
                                         (586) 574-4671 / (586) 574-4530 (Fax)
                                         evinson@cityofwarren.org


      PLAINTIFF'S RENOTICE OF DEPOSITION OF GREGORY MURRAY
Case 4:17-cv-11260-TGB-RSW ECF No. 108-5 filed 12/17/19          PageID.10562    Page 3 of 3




       PLEASE TAKE NOTICE that the Plaintiff, DESHEILA C. HOWLETT, will

    take the deposition ofGregory Murray onJanuary 29,2018, beginning at 10:00 a.m.

    and continuing until completion. The deposition will take place before a notary

    public court reporter/stenographer and will take place atThe Mungo Law Firm, PLC,
    333 W. Fort St., Suite 1500, Detroit, MI 48226.


          You are invited to attend and examine the deponent.

                                                Respectfully Submitted,

                                                      /s/ Leonard Munzo
                                                 THE MUNGO LAW FIRM, P.L.C.
                                                 Leonard Mungo (P43562)
                                                 Attorneys for Plaintiff

    January 18,2018

                                 PROOF OF SERVICE


    The undersigned certifies that a copy of the foregoing instrument, Plaintiffs
    ReNotice of Deposition of Gregory Murray was served upon all attorneys of record
    to all parties to the above cause on January 18, 2018 via U.S. Mail and electronic
    mail at their respective addresses as disclosed by the pleadings of record herein. I
    declare under penalty of perjury that the statement above is true to the best of my
    information, knowledge and belief.


          By:     XX      U.S. Mail               FAX           XX Electronic Mail



                                            /s/Francisco Lozano
                                          Francisco Lozano
